IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-11179
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

TONY ORLANDO ARMSTRONG,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-414-R
                        - - - - - - - - - -
                            May 16, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant Tony Armstrong has appealed the sentence to a 300-

month prison term which he received for bank robbery, in

violation of 18 U.S.C. § 2113(a).   The maximum prison term

provided by the statute for this offense is 20 years.     The

district court concluded that Armstrong’s sentencing range as a

career offender was from 262 to 327 months in prison.

     A defendant’s sentence may not exceed the maximum statutory

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-11179
                                 - 2 -

limit provided for the offense of which he was convicted.     United

States v. Collins, 40 F.3d 95, 101 (5th Cir. 1994), cert. denied,

115 S. Ct. 1986 (1995).   “Where the statutorily authorized

maximum sentence is less than the minimum of the applicable

guideline range, the statutorily authorized maximum sentence

shall be the guideline sentence.”    U.S.S.G. § 5G1.1(a).

Accordingly, Armstrong’s sentence is vacated and the cause is

remanded for him to be resentenced to a 240-month prison term.

See United States v. Stephenson, 887 F.2d 57, 62 (5th Cir. 1989).

     VACATED AND REMANDED.